Exhibit 99.1 KIRIN CHINA HOLDING LIMITED AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS December 31, 2010, 2009 and 2008 1 KIRIN CHINA HOLDING LIMITED AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS December 31, 2010, 2009 and 2008 TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm F2 Financial Statements: Consolidated Balance Sheets F3 Consolidated Statements of Income and Comprehensive Income F4 Consolidated Statement of Changes in Stockholders’ Equity F5 Consolidated Statements of Cash Flows F6 Notes to Consolidated Financial Statements
